UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4557


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

STACY DUNCAN DELK,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Margaret B. Seymour, Senior District
Judge. (1:09-cr-01022-MBS-1)


Submitted:   December 16, 2014            Decided:   December 18, 2014


Before WILKINSON and AGEE, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James P. Rogers, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant.    John C. Potterfield, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Stacy Duncan Delk appeals the sentence of three months

of imprisonment followed by twelve months of supervised release

imposed by the district court upon revocation of his probation.

On   appeal,    counsel       has    filed   a     brief   pursuant   to   Anders      v.

California,     386 U.S. 738   (1967),    stating   that    there      are   no

meritorious grounds for appeal but questioning whether Delk’s

sentence is plainly unreasonable.                  Delk was advised of his right

to file a pro se supplemental brief, but has not filed a brief.

Finding no error, we affirm.

             Upon a finding of a probation violation, the district

court may revoke probation and resentence the defendant to any

sentence within the statutory maximum for the original offense.

18 U.S.C. § 3565(a) (2012); United States v. Schaefer, 120 F.3d
505,   507     (4th    Cir.    1997).        The     district    court     has    broad

discretion to impose a sentence after revoking a defendant’s

probation.      See United States v. Crudup, 461 F.3d 433, 439 (4th

Cir. 2006).        Thus, we assume “a deferential appellate posture

concerning      issues        of     fact    and     the    exercise       of    [that]

discretion.”       Id. (internal quotation marks omitted).

             “We      review        probation      revocation    sentences,        like

supervised release revocation sentences, to determine if they

are plainly unreasonable.”                United States v. Moulden, 478 F.3d
652, 656 (4th Cir. 2007).                In conducting our review, “we first

                                             2
decide whether the sentence is unreasonable.”                    Crudup, 461 F.3d

at 438.      In doing so, “we follow generally the procedural and

substantive       considerations”         employed       in    reviewing       original

sentences.      Id.

            A   revocation        sentence      is   procedurally    reasonable      if

the     district      court   has       considered       the   policy        statements

contained    in    Chapter    7    of    the    Sentencing     Guidelines      and   the

applicable 18 U.S.C. § 3553(a) (2012) factors, id. at 439, and

has adequately explained the chosen sentence.                    United States v.

Thompson, 595 F.3d 544, 547 (4th Cir. 2010).                         A sentence is

substantively reasonable if the court states a proper basis for

concluding      that    the     defendant       should    receive      the     sentence

imposed, up to the applicable statutory maximum.                        Crudup, 461
F.3d at 440.        Only if we find a sentence to be procedurally or

substantively unreasonable will we consider whether the sentence

is “plainly” unreasonable.              Id. at 439.

            Applying      our      deferential        standard    of    review,      we

conclude that Delk’s sentence is not unreasonable, much less

plainly so.        Given the facts of this case, we conclude that the

district court did not abuse its broad discretion in sentencing

Delk.

            In accordance with Anders, we have reviewed the entire

record and have found no meritorious issues for appeal.                              We

therefore    affirm     the   district         court’s   judgment.       This     court

                                            3
requires that counsel inform Delk, in writing, of his right to

petition    the    Supreme      Court   of       the    United     States      for   further

review.     If Delk requests that a petition be filed, but counsel

believes that such a petition would be frivolous, counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on

Delk.      We dispense with oral argument because the facts and

legal    conclusions      are    adequately            presented    in   the     materials

before    this    court   and    argument         would    not     aid   the    decisional

process.

                                                                                     AFFIRMED




                                             4